DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-9 and 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Radiation Induced Currents in MRI RF Coils: Application to Linac/MRI Integration” to Burke et al. “Burke” in view of U.S. Publication No. 2008/0180101 to Bradshaw et al. "Bradshaw" evidenced by U.S. Publication No. 2009/0015256 to Bottomley et al. “Bottomley” or alternatively Burke in view of U.S. Publication No. 2004/0217761 to Wong et al. “Wong”.    
With respect to Claims 1, 8, 9 and 18, Burke discloses an integrated MRI and medical linear accelerator (linac) system for providing real time, accurate tumor locations for radiotherapy treatment (Abstract).  Burke specifically discloses, “In the real-time operation of these integrated systems, the radiofrequency (RF) coils of the MRI will be irradiated with radiation pulses from the linac.  The effect of these pulses is not known and must be studied" and that "This study shows a measureable RIC present in the MRI RF coils.  This unwanted current could be possibly detrimental to the signal to noise ratio in MRI and produce image artifacts” (Abstract).  Examiner notes that Burke’s system is capable of generating a beam of radiation perpendicular to the central axis of an MRI coil.  Burke explains that the major source of RIC (radiation induced current) is the copper windings of the RF coil and when the coil is sheathed in a wax build up (e.g. dielectric) the magnitude of the RIC was decreased, but not eliminated (Page 742).  Burke concludes that copper windings were the main source of RIC and hypothesizes that the RIC seen in the MRI RF coils is due to an electronic disequilibrium in the copper windings of the coil and that RIC may be eliminated if equilibrium could be established (Page 745).  
However, Burke does not expressly disclose an electrically grounded dielectric material positioned between the radiation source and the radiofrequency detector coil for shielding the coil detector from the beam of radiation.  
Bradshaw teaches from within a similar field of endeavor with respect to sheathed MRI coils used in MRI imaging systems and methods where the coil (see Figs. 1A-B depicted below)

    PNG
    media_image1.png
    209
    353
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    316
    337
    media_image2.png
    Greyscale

comprises an inner conductor (110A, 110B) and a ground plane (115A, 115B) separated by a dielectric (105A, 105B) (Paragraph [0025]).  Examiner notes that the dielectric would appear to be electrically grounded in its broadest reasonable interpretation because it is in direct contact with the ground plane.  Such an interpretation is evidenced by Bottomley which discloses an MRI system and method with a coil, dielectric and ground plane where “The ground plane 110, as is known to those skilled in the art, is made of an electrical conductive material including, but not limited to copper, aluminum, silver or gold materials...In a specific, exemplary embodiment, the ground plane 110 is electrically connected to ground” (Paragraph [0074]).  Bradshaw also makes it clear that the dielectric material is an insulating polymer such as fluorinated polymer, PTFE, etc. (Paragraph [0033]).
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the waxed sheathed coil as described by Burke be surrounded with (e.g. insulated/shielded) the electrically grounded dielectric material as described by Bradshaw in order to enhance the integrity of the coil during use.  
Alternatively, with respect to the grounded MRI coil shield, Wong teaches from within a similar field of endeavor with respect to MRI local coils (Abstract; Paragraphs [0001]-[0005]) where the coil includes a grounded shield (Figs. 2a, 3a-3c, 4a, 5a and 6a and corresponding descriptions).    
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the sheathed MRI coil as described by Burke to be electrically grounded as described by Wong in order to improve the balance of the coil loop current with respect to ground (Wong-Paragraph [0042]).  Such a modification merely involves a combination known prior art techniques to yield predictable results (MPEP 2143).  

As for Claims 6-7 and 14-15, Burke depicts a coil with wax build-up applied to shield only a portion of the coil (Fig. 3 and corresponding descriptions).  Examiner notes that the wax does not appear to entirely cover the coil and would read on the limitation of shielding the coil at locations upon which the radiation beam would be incident in its broadest reasonable interpretation.  Moreover, one skilled in the art would appreciate any modification to the amount of shielding to be applied to the coil to only cover concerning areas of the coil in order to reduce material cost and construction.  Moreover, Bradshaw’s coils depict the dielectric covering a portion of the coil which the radiation beam would be incident in its broadest reasonable interpretation.  

Regarding Claims 16-17, Burke discloses wherein the RF coil may include windings (Fig. 2 and corresponding descriptions) while Fig. 3 depicts where at least one winding is sheathed by a dielectric.  Furthermore, in the modified system as described by Burke and Bradshaw/Wong above, the dielectric material is electrically grounded.   

Conclusion
This is a continuation of applicant's earlier Application No. 13/253589.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793